Title: James Madison to Asher Robbins, 3 July 1830
From: Madison, James
To: Robbins, Asher


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                 July 3. 1830.
                            
                        
                        J. Madison with his respects to Mr. Robbins, returns his thanks for the speech of M. R. in the Senate of the
                            U. S. on the 20th. of May.
                        The Constitutional system of the U. S. being truly a Non-descript, can not be explained by the classifying
                            & technical terms applied to other Governments; and the speech has judiciously adopted the mode of precise
                            delineation of its features, according to the fact.
                        
                            
                                
                            
                        
                    